Territory of Michigan, to wit—
The United States of America to the judges of the district court of our district of Huron & Detroit in Said territory: Whereas, by our writ, we being willing for certain errors appearing in the record & process, and also in the giving of judgment of the plaint, which was in our district court, at Detroit, before you, betwen Joseph Campeau, and John Williams, both of Detroit aforesaid, merchants, of a certain debt of two hundred fifteen pounds, two Shillings, and one penny, new york Currency equal in value to five hundred, thirty Seven dollars, Seventy Six Cents, money of the Said United States, which the Said Joseph demanded of the Said John, manifest error therein has intervened, to the great damage of the Said Joseph, as we, by his complaint, were informed; and we being willing that the errors, if any, should be corrected in due Manner, and that full & Speedy justice Should be done to the parties aforesaid, in this behalf, did command you, that if judgment thereof be given, then under your Seal you distinctly and openly Send the record & process of the plaint aforesaid, with all things concerning them, and our Said writ in that behalf directed, So that we might have then before our Supreme Court, that the record & process aforesaid being inspected, we might cause to be done thereupon, for correcting the errors therein, that which of right, and according to law, ought to be done; yet we being now moved with certain causes in our court before us, command you, and every of you, that in the plaint aforesaid against the Said John Williams, at the Suit of the Said Joseph Campeau, in our court before you, or any of you, you cause & permit the evidence of the Said Joseph Cam-peau’s demand thereof against the Said John Williams (heretofore rejected by you) to go to the Jury with Such a direction as to its legal import, effects and consequences, as you, or any of you may think proper to give, and that you proceed with what Speed you can in Such manner, according to the law, *182and custom of the United States, and this territory, as you Shall See proper, our first writ first to you directed to the contrary in anywise notwithstanding. Witness Augustus B. Woodward, chief judge of our Said Supreme Court, at Detroit the twelfth day of October one thousand eight hundred eight.
Peter Audrain Clerk

[In the handwriting of Peter Audrain]